Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 1 and 6-7 are objected to by the following: 
Claim 1 recites “two bumps of the sliding surface” in line 23 and should be “two bumps of the guide unit 
Claim 6 recites “claim 1,wherein” in line 1 and should include a space after the comma to be “claim 1, wherein”.
Claim 7 recites “claim 6,wherein” in line 1 and should include a space after the comma to be “claim 6, wherein”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piolax Inc (JP 2004211891 A, hereinafter “Piolax”).

The following contains an alternative interpretation of Piolax from the previous Office Action. 

In regard to claim 1, Piolax discloses a locking mechanism (Fig. 1) for a tubular body (Fig. 1, 20 and see note below) with an engagement portion (Fig. 1, annular groove 25), comprising: 
a tubular housing (Fig. 1, 40) having a slit (Fig. 2, slit at 53), and configured to mount the tubular body on at least one end of the tubular housing (Fig. 4b, 40 fits with 20), and 
a locking member (Fig. 1, 60) that locks and releases the housing and the tubular body (Fig. 1 shows the disconnected state and Fig. 4b shows 40 is locked to 20 by 60 and can be released by 60), wherein 
the locking member is mounted to the housing to be able to move in an outer diameter direction by a tapered portion of the tubular body when the tubular body is inserted (Fig. 1, tapered portion 24 is capable of moving 60 in the outer diameter direction when inserted and Figs. 7a-7c shows how the tapered portion of 24 moves 60 to the locked state in Fig. 7c. See note below.), and includes a leading end portion bent in an axial direction of the housing (Fig. 5, portion at 62 is bent in the axial direction of the housing), and a curved portion bent in an inner diameter direction disposed at a leading-end side of the locking member (Figs. 1 and 2, curved portion at 64 which is bent towards the inner diameter of 40 and is disposed at a leading-end side at 62) and passing the slit to lock with the engagement portion of the tubular body mounted on the housing (Fig. 4b, bent portion at 64 locks with groove 25); and 
the housing includes a guide unit (Fig. 2, a guide unit can be reasonably interpreted at 55, 56, 57, and 58 which are portions of the housing 40 that guides the locking member 60 similar to the applicant’s invention of a guide unit shown at 70 in Fig. 11 that guides the locking member) for widening the curved portion toward an outside when the locking member is moved to the outer diameter direction (Fig. 7a shows the state before the tubular body 20 is inserted and in Fig. 7b shows the state during the insertion of 20 which widens the curved portion at 64 towards the outer diameter direction. See note below.), the guide unit having an oblique sliding surface (See image below and Fig. 7a-7c, the leading end portion at 62 of the locking member slides on the indicated oblique sliding surface at a locked position shown in Fig. 7b to Fig. 7c or a released position shown from Fig. 7c to Fig. 7a) that extends from an outer surface of the housing toward an outer side in a diameter direction (See image below, the oblique sliding surface extends from the outer surface of the housing 40 towards the outer diameter direction), and a holding portion (See image below and Fig. 7a, 62 is held in the holding portion) formed on the oblique sliding surface (See image below, the holding portion is formed on the oblique sliding surface similar to the applicant’s invention shown in Fig. 17(a) where the oblique sliding surface 71 transitions into the holding portion at 72) between two bumps of the guide unit (See image below, there are at least two bumps that are used to guide 62 and the holding portion is between the at least two bumps) so that the leading-end portion of the locking member slides when the locking member moves in the outer diameter direction to the housing (Fig. 7c shows the locked state between the housing 40 and the tubular body 20 and in paragraph [0052] of the English translation discloses the housing 40 can include a notch 54a for a tool to “pull up the stopper 60 and release the connection”. Therefore, when releasing 60 from 40, 62 would slide in the outer diameter direction to the housing from a locked state shown in Fig. 7c along the oblique sliding surface shown in Fig. 7b to the holding portion shown in Fig. 7a in order to release 60 from 40.), and engages the holding portion when the curved portion disengages the engagement portion of the tubular body (Fig. 7a shows 62 is positioned in the holding portion and disengaged from the tubular body 20 and in paragraph [0071] of the English translation discloses Fig. 7a is in a state before inserting 20).

    PNG
    media_image1.png
    433
    662
    media_image1.png
    Greyscale

It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. In this case, the following are recitations of intended use:
In line 1 recite “for a tubular body”.
In lines 5-6 recite “to be able to move in an outer diameter direction by a tapered portion of the tubular body when the tubular body is inserted”. 
In regard to claim 5, Piolax discloses the locking mechanism for a tubular body according to claim 1, wherein the curved portion includes a first curved portion and a second curved portion disposed at opposing positions (See image below, indicated first and second curved portions are disposed at opposing positions), and a third curved portion disposed between the first curved portion and the second curved portion (See image below, indicated third curved portion is disposed between the first and second curved portions).

    PNG
    media_image2.png
    379
    563
    media_image2.png
    Greyscale


In regard to claim 6, Piolax discloses the locking mechanism for a tubular body according to claim 1, wherein the leading-end portion of the locking member located in the holding portion slides outwardly when the locking member is pushed (Fig. 7a shows the leading-end portion 62 located in the holding portion and in Fig. 7b shows 62 slides outwardly out of the holding portion when 62 is pushed).  
In regard to claim 8, the locking mechanism for a tubular body according to claim 1, further comprising a gap disposed between the curved portion and an end portion of the slit positioned at a side opposite to the leading-end side of the locking member so as not to contact the locking member (Fig. 2, the slit at 53 has at least a gap in the opposite direction of 62 such that 60 is able to radially move outward without contact similar to the applicant’s invention at the gap 64 which allows the curved portion 44 to move radially outward of the slit 60 without contact.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Piolax (JP 2004211891 A).
Piolax discloses the locking mechanism for a tubular body according to claim 6, the guide unit further includes a run-up portion curved along the outer circumference of the housing (See image below, the run-up portion is curved along the outer circumference but leads to the protrusion formed at 57 and 58) but does not expressly disclose the run-up portion leading to the oblique sliding surface.

    PNG
    media_image3.png
    438
    513
    media_image3.png
    Greyscale

It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See MPEP § 2144.04(I). In this case, the claimed run-up portion is a curved surface at 73 shown in Fig. 17(a)-17(c) of the applicant’s drawings which is a surface of where the leading-end portion is located in the connected state and in light of the specification and drawings does not have any mechanical function other than being located away from the oblique sliding surface. Therefore, it would have been obvious to one having ordinary skill in the art to have modified the housing of Piolax without having the protrusion at 57 such that the run-up portion leads to the oblique sliding surface in order to have the advantage of ease of manufacturing a circumference of a housing without additional protrusions.

Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the prior art Piolax does not disclose the features of claim 1, however, see the updated rejection that includes an alternative interpretation of Piolax which discloses all the features of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi (KR 20150054032 A) discloses a connector having a housing, a tubular body, a locking member with an axial bent portion and a curved inward bent portion, wherein the housing includes an oblique sliding surface and a holding portion.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679